Title: From James Madison to Edmund Pendleton, 10 September 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Sepr. 10th. 1782.
I am extremely sorry for the ill luck which your favr. of the 2d. instant informs me attended the endeavors to regain Mr. Pendletons fugitive negro; and the more so, as his hopes from my pursuit of him will be equally disappointed. I shall write immediately to Col: Jameson on the subject & enclose your description of the negro, and the request of Mr. Pendleton as to the sale of him. As it is possible however that a detached service may render it inconvenient for him to make the necessary searches & applications, and I have no other acquaintance with the army fit for such business, I think it would be well for you to engage the cooperation of such other Gentlemen as you or others connected with Mr. Pendleton may know. Any letters on this subject enclosed to me shall be duly forwarded.
Genl Washington has moved with his army down to Verplanks point. His object in this movement is uncertain. Seven Ships, part of a fleet from the W. Indies under Lord Hood are arrived at New York, and 1500 foreign troops have embarked at that place for Halifax.
I am inform’d by a letter from Thornton Taylor th⟨at⟩ he some time ago wrote to me on the subject of some mon⟨e⟩y due to him here, & inclosed a power to receive it for him. Will you be so obliging as to inform him that the letter miscarried, & that he must write again? I know not where he resides nor how to convey a line to him.
Our Ministers in Europe are still silent, or their despatches unfortunate. The arrival of a packet at N. Y. has yielded us the intelligence in the enclosed paper, some of which is very interesting. The new revolution in the British Cabinet which seems to be throwing the whole administration into the hands of the Shelburne party, has not a very pacific aspect. Unless however they make a coalition with the old ministry, it would seem that their popular & eloquent antagonists will be able to render their triumph of short duration. In any event their councils must be either divided, or their measures obs[t]ructed. Perhaps both these evils may be their portion. If an honorable peace could be ours, then whatever it be would be of little moment to us. Adieu.
